Citation Nr: 0202646	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  01-04 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran has forfeited eligibility for veterans' 
benefits under 38 U.S.C.A. § 6103(a) (West 1991) (formerly 38 
U.S.C.A. § 3503(a)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service in the Army of the United 
States from August 1945 to June 1946.  This appeal arises 
from August 1986 and December 1986 administrative actions of 
the Manila, Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA), and an April 1987 
decision of the Director, VA Compensation and Pension 
Service.  Those actions declared a forfeiture against the 
veteran pursuant to 38 U.S.C.A. § 3503(a) (now codified at 
38 U.S.C.A. § 6103(a)) based on a finding that the veteran 
committed fraud in connection with a December 1985 
application for VA pension benefits.  The veteran submitted a 
statement in March 1988 which was accepted, by a December 
2000 determination of the Director, VA Compensation and 
Pension Service, as a timely notice of disagreement.  After a 
statement of the case was issued in March 2001, the veteran 
submitted a timely substantive appeal of the forfeiture 
decision in May 2001.

After reviewing the claims file, and all evidence and 
allegations relevant to the claim, the Board concludes that 
the issue on appeal is more accurately stated as reflected on 
the title page of this decision. 

In his May 2001 substantive appeal, the veteran requested a 
Travel Board hearing.  That hearing was conducted in October 
2001 by the undersigned Board Member.


FINDINGS OF FACT

1.  In a December 1985 application for non-service-connected 
pension benefits, the veteran listed F.R. as a dependent 
child.

2.  In connection with a June 1985 application for VA 
benefits, the veteran submitted a birth certificate issued in 
April 1985 and a baptismal certificate dated in April 1984 
which showed the veteran as F.R.'s biological father.
 
3.  During a VA field examination conducted in July 1986, the 
veteran admitted that neither he nor his spouse were 
biological or adoptive parents of F.R., although they raised 
her as their child.

4.  The evidence establishes beyond a reasonable doubt that 
the veteran knowingly submitted false documentation 
concerning claims for VA benefits.  


CONCLUSION OF LAW

The statutory criteria for forfeiture of the veteran's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. 
§§ 5107(b), 6103(a) (West 1991 & Supp. 2001); 38 U.S.C. 
§ 3503(a) (1985); 38 C.F.R. §§3.57, 3.901 (2001, 1985). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO has determined that the veteran committed fraud when 
he listed a child, F.R., as a dependent on a December 1985 
application for veteran's benefits.  The veteran contends 
that he did not know that F.R. was not his child for purposes 
of veterans' benefits or that listing her as his child could 
be construed as fraud, since he and his wife had raised F.R. 
from infancy and considered her their child.

The essential facts are not in dispute.  In December 1985, 
the veteran, who had attained age 65, submitted a claim for 
non-service-connected pension.  On that application, in the 
block titled, "Identification of Children and Information 
Relative to Custody," the veteran reported that he had an 
unmarried child, F.R.  The veteran did not provide a date of 
birth or a Social Security number for F.R.  The blocks for 
indicating whether a child was "Married Previously," 
"Stepchild or Adopted," "Illegitimate," "Over 18 Attending 
School," or "Seriously Disabled," were marked "N/A" (not 
applicable).  

In June 1985, the veteran had submitted an application for 
non-service-connected pension based on unemployability.  In 
connection with that application, in June 1985, the veteran 
provided an original certificate of Birth and Baptism, with 
an official seal, which showed that F.R. was born in August 
1971, was the child of the veteran and his wife, and was 
baptized in August 1975.  That baptismal certificate showed 
an issue date of April 1984.  

The veteran also submitted a document, dated in April 1985, 
from the City Health Department of Cebu City, which showed 
that F.R. was born in August 1971, and that her birth was 
registered in April 1985.  The certification showed that the 
veteran and his spouse were registered as the father and 
mother of F.R.  

The RO questioned whether F.R. was the biological child of 
the veteran, who was 50 years old in 1971, and his spouse, 
who was 43 in 1971, and initiated a field examination.  The 
veteran and his wife, when questioned in July 1986, readily 
admitted that F.R. was not their biological child.  They 
explained that F.R.'s biological mother, who was unmarried 
and unable to care for her, had given F.R. to the veteran and 
his wife to raise shortly after her birth in 1971, when she 
was about one month old.  F.R.'s biological mother told the 
veteran and his wife that she did not know who F.R.'s father 
was.  F.R.'s biological mother apparently left the 
Philippines shortly after giving the veteran and his wife 
physical custody of F.R., and apparently stated that she was 
unable to stay long enough for a formal court process 
regarding custody.  F.R.'s biological mother did not again 
contact the veteran or his wife.  There is no evidence that 
F.R.'s biological mother, biological father, or any other 
relative or individual who might have been responsible 
legally for F.R. ever contacted the veteran or his wife or 
F.R. 

All individuals contacted during the field investigation 
agreed that the veteran and his wife served as F.R.'s only 
parents, and that no other individual ever exercised parental 
authority over or on behalf of F.R.  There is no evidence 
that the veteran and his wife ever received any compensation 
from any individual or from any governmental or private 
social agency for raising F.R. 

By a letter dated in September 1986, the RO notified the 
veteran that it proposed to charge the veteran with violation 
of 38 U.S.C.A. § 3503(a) (now codified at 38 U.S.C.A. 
§ 6103(a)), based on the veteran's claim for benefits for F. 
R. as a dependent child.

In December 1986, the RO submitted the action regarding the 
proposed forfeiture to the Director, Compensation and Pension 
Service (C&P Director).  In February 1988, the veteran 
requested information on the status of his claim and what 
action had been taken after the proposed forfeiture action 
was forwarded to the C&P Director.  In early March 1988, the 
veteran was notified that the "Board of Veterans' Appeals" 
had determined in April 1987 that he had forfeited his rights 
to VA benefits under 38 U.S.C.A. § 3503(a), and that he had 
until April 21, 1988 to file a notice of disagreement (NOD).  
In late March 1988, the veteran requested a copy of the 
decision so he could formulate the reasons for his NOD.  In 
late April 1988, after April 21, 1988, had passed, the RO 
provided the veteran with a copy of the April 1987 decision.  
On April 29, 1988, the RO received an NOD.  The veteran was 
informed that his appeal was untimely.  

The veteran thereafter submitted numerous requests to reopen 
and reconsider the determination declaring forfeiture against 
the veteran.  The veteran and his wife submitted numerous 
letters and items of information.  In October 1991, F.R.'s 
birth certification was corrected, by the Office of the Local 
Civil Registrar, Cebu City, to show the name of F.R.'s 
biological mother.  In August 1993, a formal decree of 
adoption was entered by the court of jurisdiction in Cebu 
City.  The veteran and his wife also submitted statements 
indicating that the certification of birth issued in April 
1985 was obtained because F.R.'s school required that she 
present a birth certificate.  

In the late 1990's, the veteran and his wife moved to the 
continental United States, and, in 1999, the veteran again 
requested that the forfeiture decision be reopened.  The RO 
reconsidered the forfeiture decision, and forwarded the claim 
to the C&P Director.  In December 2000, the C&P Director 
determined that the new evidence, including the formal 
adoption of F.R. in 1993, did not bear on the forfeiture 
decision.  However, the Director also determined that a March 
1988 letter submitted by the veteran should have been treated 
as an NOD, and directed the RO to advise the veteran that the 
appellate process had been initiated.  The RO was directed to 
issue a statement of the case (SOC) regarding the propriety 
of the forfeiture declared against the veteran.  That SOC was 
issued in March 2001, and the veteran initiated a timely 
substantive appeal of the forfeiture decision within 60 days 
after the issuance of the SOC.  

Because the initial decision that the veteran forfeited his 
rights to veterans' benefits administered by VA has not 
become final, new and material evidence is not required in 
order to consider the merits of the issue.  Rather, the Board 
must determine, on a de novo basis, whether the evidence 
supports a finding that the veteran has committed fraud and 
has forfeited his right to any veterans' benefit under 
38 U.S.C.A. § 6103(a). 

Under 38 U.S.C.A. § 6103(a) (formerly 38 U.S.C. § 3503(a)), 
any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 C.F.R. § 3.901 (2001, 1985).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000).  The United States Court of Appeals for 
Veterans Claims has stated that such a standard of proof is 
much higher than the typical claims adjudication standard.  
In Trilles, 13 Vet. App. at 327, the Court pointed out that 
the "beyond a reasonable doubt" standard is a higher standard 
of proof than the "clear and unmistakable evidence (obvious 
or manifest)" standard required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) or the "clear and 
convincing evidence" standard set forth at 38 C.F.R. § 
3.343(c) required to show actual employability in reducing a 
rating of 100 percent.

The Board must determine whether the evidence establishes 
"beyond a reasonable doubt" that the veteran knowingly made 
or caused to be made false or fraudulent statements 
concerning a claim for benefits.  The determination of 
whether the appellant knowingly submitted false or fraudulent 
evidence to VA is a question of fact.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997). 

The definition of the term "child", as defined for purposes 
of adjudicating claims for veterans' benefits, means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child.  In addition, the "child" must also be 
someone who: (1) is under the age of 18 years; or (2) before 
reaching the age of 18 years became permanently incapable of 
self support; or (3) after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  38 
C.F.R. § 3.57(a) (2001).  This definition of the term "child" 
is essentially unchanged since 1985, when the application at 
issue was submitted.  38 C.F.R. § 3.57 (1985).

There are several components involved in the application 
process which unequivocally reveal conscious intent to 
present false information.  The application form was 
completed inaccurately because it listed F.R. as the 
veteran's daughter.
Moreover, the application was accompanied by a false birth 
certificate and a false baptismal certificate that purported 
to show the veteran as the father of F.R.  These 
circumstances are not disputed by the appellant.  He has 
admitted that he was aware of what he was doing when the 
application and supporting material were given to the VA.  It 
is true that whether the veteran was or was not a parent at 
the time probably was not material to establish basic pension 
eligibility.  The information, however, which he did provide-
-false information as to F.R.'s parenthood-- was material 
because it would have led to a higher monetary award had 
pension been granted.  38 C.F.R. § 3.23(a)(1985).   The 
evidence, including the veteran's own statements, establishes 
beyond a reasonable doubt that the veteran knowingly 
submitted false information in connection with his claim for 
benefits.

The issue in this appeal is not whether the originating 
agency could have applied a sanction less draconian than 
invoking the forfeiture.   The dispositive consideration is 
whether that agency applied that penalty consistent with 
requirements of law.   



ORDER

A declaration of forfeiture against the veteran is proper 
under 38 U.S.C.A. § 6103(a), and the appeal to remain 
eligible for VA benefits is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


